784 N.W.2d 216 (2010)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Trent Tyler MELTON, Defendant-Appellant.
Docket No. 140797. COA No. 294434.
Supreme Court of Michigan.
July 26, 2010.

Order
On order of the Court, the application for leave to appeal the February 5, 2010 order of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in lieu of granting leave to appeal, we REMAND this case to the Monroe Circuit Court for the ministerial task of correcting the presentence investigation report as agreed to by the trial court. The circuit court shall forward a copy of the corrected report to the Department of Corrections, MCL 771.14(6) and MCR 6.425(E)(2). In all other respects, leave to appeal is DENIED, because we are not persuaded that the remaining questions presented should be reviewed by this Court.